If the complainants were the owners of the land and the timber thereon, they might not be able to maintain such a bill. See Carney v. Hadley, 32 Fla. 344, 14 So. 2d 4; Doke v. Peek,45 Fla. 244, 34 So. 2d 896. But as the complainants are mere lien holders, they have no adequate remedy at law. I am inclined to the view that there is equity in the bill. See in advancing the citations above given, 40 Eq. 521, et seq.,  Reynolds v. Lawrence, 147 Ala. 216, 44 So. 2d 576, and Lancaster v. Fitzgerald (Neb.), 104 N.W. 875; Palmer v. Young, 108 Ill. App., 252. *Page 686